-
NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE BATS TRADING, INC. (ALs0 KN0WN As BATS
EXcHANGE, INc.), THE NASDAQ OMX GROUP, INC.,
NASDAQ OMX PHLX, INC., INTERNATIONAL
ICAGO BOARD
SECUR1TIEs EXCHANGE, LLC, CH
HANGE, 1Nc0RP0RATED_, NYSE
OPTIONS EXC
EURONEXT, NYSE ARCA, INC., NYSE AMEX, LLC,
RY AUTOMATION
SECURITIES INDUST
CORPORATION, OPTIONS PRICE REPORTING
OSTON OPTIONS EXCHANGE
AUTHORITY, B
GROUP, LLC, CME GROUP, INC., BOARD OF
F CHICAGO INC , AND
TRADE OF THE CITY 0 , .
NEW YORK MERCANTILE EXCHANGE, INC.,
Pet1t1,oners.
Misce1lane0uS D0cket N0. 964
On Petiti0n for Writ of Mandamus to the United StateS
`ct C0u1't for the Eastern District of Texas in case no
Distr1
09-CV-0327, Judge Le0nard Davis.
ON MOTION
ORDER

2
Upon consideration of Rea1tin1e Data, LLC’s letter
concerning its previous motion for an extension of ti1ne,
IT ls ORDERED THAT:
Any reply by the petitioners concerning the manda-
mus petition is due no later than Decernber 3, 2010.
FOR THE C0URT
 1 8  /s/ Jan Horba1y
Date J an H0rba1y -
C1erk
cc: Dirk D. Tho1nas, Esq. FlLED
K€ith J - GradY, ESq- u.s.c0uRT 0F APPEA1.s FoR
Lynn E. Rzonca, ESq. THE FE°ER‘""~ C'Rc’§"T
1\/I1cl_1ael M. Murray, Esq. N0v 1 3 2913
Dav1d FranceScan1, Esq.
J ames H. Sha1ek, Esq.
Rick L. Ramb0, Esq. JANc*'||g§EAL¥
Scott F. Partridge, Esq.
C1erk, United States District Court F0r The Eastern
District Of Texas
s8